TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                         OFFICE OF THE ATTORNEY GENERAL
                                                   State of California

                                                 DANIEL E. LUNGREN
                                                    Attorney General
                                        ______________________________________

                                       OPINION             :
                                                           :           No. 97-606
                                       of                  :
                                                           :        October 21, 1997
                             DANIEL E. LUNGREN             :
                                Attorney General           :
                                                           :
                              ANTHONY Da VIGO              :
                             Deputy Attorney General       :
                                                           :
                    ______________________________________________________________________

                         BRIGIDA ABUYEN has requested this office to grant leave to sue in quo warranto upon the
         following question of fact or law:

                          Are the officers of the Filipino American Council of San Francisco usurping, intruding into,
         or are they unlawfully holding or exercising the franchise of the council?


                                                        CONCLUSION

                          Granting leave to sue in quo warranto would not serve the public interest in determining
         whether the officers of the Filipino American Council of San Francisco are usurping, intruding into, or
         unlawfully holding or exercising the franchise of the council.


                                                           PARTIES

                       BRIGIDA ABUYEN ("relator") contends that RICARTE NATIVIDAD, ROWENA
         HUTCHINSON, ART BUMANLAG, LEO GERTUS, CONNIE LEVITA, PILAR PAVON, JOHNNY
         TABIEN, and FELY BERNALDEZ ("defendants") are unlawfully serving as officers of the Filipino
         American Council of San Francisco ("Council").


                                                     MATERIAL FACTS

                          The Council is a nonprofit, public benefit corporation organized and existing under the laws
         of the State of California, whose purpose is to promote harmonious relations among its various member
         organizations serving the Filipino community in the San Francisco area.

                         At the Council's meeting on February 21, 1997, an election of officers was scheduled for
         March 8, 1997. As a result of the Council's proceedings on March 8, 1997, defendants claim to have been


1 of 3
         elected to, and to have rightfully assumed and entered upon their respective offices as president, vice
         president, executive secretary, recording secretary, treasurer, assistant treasurer, auditor, and public relations
         officer of the Council, which they now continue to occupy.

                          Additional meetings were held on March 29, 1997, and April 19, 1997, neither of which was
         attended, nor the validity of which recognized, by defendants. It was voted by those present at these meetings
         that defendants be removed from their offices and replaced by relator and other members of her party.

                          Relator contends that the proceedings of March 8, 1997, violated the Council's bylaws, as
         well as provisions of the Corporations Code, and were therefore void, while defendants contend that the
         election proceedings of March 8, 1997, were in every respect lawful and valid.


                                                                            ANALYSIS

                           We first examine whether a disputed election of corporate officers falls within the purview
         of an action in the nature of quo warranto. Code of Civil Procedure section 803 Footnote No. 1 provides in
         part:

                            "An action may be brought by the attorney general, in the name of the people of this
               state, . . upon a complaint of a private party, against any person who usurps, intrudes into, or
               unlawfully holds or exercises any . . . franchise . . . ."

         In its common currency, the term "franchise" is used synonymously with the terms "right" or "privilege." (6
         Ops.Cal.Atty.Gen. 37, 38 (1945); compare People v. Volcano Canyon Toll-Road Co. (1893) 100 Cal. 87
         [franchise to collect tolls on public highway]; People ex rel. Adams v. Oakland (1891) 92 Cal. 611 [power of
         municipal corporation to tax inhabitants not within its territorial limits]; People ex rel. Attorney General v.
         Dashaway Assn. (1890) 84 Cal. 114 [misapplication of corporate funds to purposes not within franchise];
         People ex rel. Beltner v. City of Riverside (1885) 66 Cal. 288 [franchise to operate as a municipal
         corporation]; Citizens Utilities Co. v. Superior Court (1976) 56 Cal. App. 3d 399 [franchise to conduct water
         system]; Gurtz v. City of San Bruno (1935) 8 Cal. App. 2d 399 [authority of a city to enter into contract for
         collection and disposal of garbage]; 6 Ops.Cal.Atty.Gen. 37, supra, [privilege of county housing authority to
         operate in city].)

                          While it would appear that a section 803 action in the nature of quo warranto would resolve
         the corporate election dispute in question, we note that such disputes are normally the subject of lawsuits not
         requiring the Attorney General's participation. Indeed we are aware of no case in which a disputed election of
         officers has given rise to an action by or on behalf of the Attorney General for the unlawful exercise of a
         private corporate franchise. The filing of a section 803 action in the nature of quo warranto is normally
         unnecessary.

                          Corporations Code section 5617 provides in part as follows:

                          "(a) Upon the filing of an action therefor by any director or member, or by any person
               who had the right to vote in the election at issue, the superior court of the proper county shall
               determine the validity of any election or appointment of any director of any corporation.

                          "(b) Any person bringing an action under this section shall give notice of the action to
               the Attorney General, who may intervene.

                           ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                           "(d) The court . . . may determine the person entitled to the office of director or may


2 of 3
                order a new election to be held . . . and may direct such other relief as may be just and proper."
                Footnote No. 2

         Here, we find that under the provisions of Corporations Code section 5617, relator may file a lawsuit in
         superior court challenging the validity of the Council's election proceedings held on March 8, 1997.

                          Although the availability of an alternative remedy does not preclude the filing of an action in
         the nature of quo warranto by the Attorney General as a matter of law (see Citizens Utilities Co. v. Superior
         Court, supra, 56 Cal.App.3d at 404-405), we have considered the existence of such alternatives in
         determining whether the issuance of leave to sue would serve the public interest. (75 Ops.Cal.Atty.Gen. 70,
         74 (1992); 74 Ops.Cal.Atty.Gen. 31, 32 (1991); 12 Ops.Cal.Atty.Gen. 340, 342 (1949).) We have also
         considered the availability of adequate legal remedies in matters solely of private concern. Thus, in 9
         Ops.Cal.Atty.Gen. 1, 2 (1947), we denied leave to sue, stating:

                           "The right to proceed in quo warranto is time honored, and the Attorney General is of
                the opinion that in exercising the powers vested in him he should give careful consideration to
                the question as to whether the leave to sue should issue in each case to the end that there will be
                presented to the courts actions brought in the name of the People of the State only in cases where
                such a course is the only one open to the proposed relator. In other words, in matters solely of
                private concern, it should be the policy to deny quo warranto in cases where there is adequate
                remedy otherwise available to the parties claiming to be aggrieved. People v. Milk Producers, 60
Cal. App. 439."

         In our 1947 opinion, it was contended that one private corporation was encroaching upon the name and
         exclusive franchise of another. In the present matter, we have an even greater focus upon a private dispute
         between two factions within a private corporation. Under these circumstances, the filing of an action in the
         name of the People of the State of California would not serve the public interest.

                            Accordingly, the application for leave to sue in quo warranto is denied.

                                                                   *****

         Footnote No. 1
         All references hereafter to the Code of Civil Procedure are by section number only.
         Footnote No. 2
         Under the Council's constitution and bylaws, the holders of the offices in question are directors of the Council.




3 of 3